Citation Nr: 0729191	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  02-20 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to service connection for multiple joint 
pains, to include as due to an undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C. § 1117.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability under 38 U.S.C. § 1117.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability under 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
November 1972, and from September 1990 to September 1991.  He 
also served a number of years in the National Guard.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 RO rating decision.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in June 2007.  At that 
hearing the veteran submitted documents for inclusion in the 
evidentiary record, with a waiver initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran has a verified stressor in service, and 
competent medical examiners have diagnosed PTSD as due to 
that stressor.

3.  The veteran has service-connected disabilities of the 
lower back (lumbar spine) and neck (cervical spine), but 
there is no medical evidence of a current distinguishable 
disorder of the upper back (thoracic spine).

4.  The veteran served in the Southwest Asia theater of 
operations from November 10, 1990 to June 5, 1991.

5.  The veteran has developed chronic joint pains of the 
shoulders, elbows, and knees after his return from Southwest 
Asia, but not to a compensable degree.

6.  The veteran is not shown to have developed memory loss 
during his deployment to Southwest Asia or since his return.

7.  The veteran has developed chronic headaches since his 
return from Southwest Asia, but not to a compensable degree.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  

2.  The criteria for service connection for a claimed upper 
back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5193A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

3.  The criteria for service connection for multiple joint 
pains, to include as due an undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137, 
5193A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2006).

4.  The criteria for service connection for claimed memory 
loss, to include as due an undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137, 
5193A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2006).

5.  The criteria for service connection for headaches, to 
include as due an undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117, are not met.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137, 5193A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2001, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service connection the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  The letter also provided the criteria for claims 
for disability based on Persian Gulf War service under the 
provisions of 38 C.F.R. § 3.317.

The veteran had ample opportunity to respond before the 
issuance of the August 2002 rating decision on appeal. The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above and follow-
on letters in January 2003 and March 2006 together satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2003 letter advised the veteran of the evidence 
that had been received by VA to date, and informed him that 
VA is responsible for getting copies of any other relevant 
Federal records that the veteran would like VA to consider, 
and that VA would make reasonable efforts to get copies of 
private medical records if authorized by the veteran to do 
so.  

The March 2006 reminded the veteran that VA is responsible 
for getting any Federal records that the veteran identifies, 
and that, while the claimant is responsible for getting any 
private records, VA will try to help if asked to do so.  The 
March 2006 letter also advised the veteran, "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns your level of disability or when it began, please 
tell us or give us that information now."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2006 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before his hearing before the Board in June 
2007, and before the file was forwarded to the Board for 
appellate review.

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the November 
2001 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

The March 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  There is accordingly no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claim is adjudicated.  

The veteran was afforded a hearing before the Board, in which 
he presented oral testimony and also presented additional 
documents to be associated with the file.  The veteran has 
also been afforded appropriate VA examinations.
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran's service personnel records confirm that he 
served in the 1128th Transportation Company as a heavy 
vehicle driver.  It is indicated that his unit served in 
Saudi Arabia from November1990 to June 1991.  Those records 
also indicate that he participated in campaigns including the 
defense of Saudi Arabia and the liberation and defense of 
Kuwait.  

The veteran had a VA PTSD examination in December 2001 in 
which he reported stresses related to his experiences in 
Operation Desert Storm, including fear of attack by SCUD 
rockets and by chemical weapons and the sight of dead bodies 
along the road.  He reported that on a four day mission to 
retrieve lost equipment, the unit went into Kuwait and saw 
mutilated  dead and burned bodies of Iraqi soldiers who had 
been dead for three days.  He reported current alienation, 
detachment, insomnia, numbing, nightmares, inability to 
concentrate, flashbacks, guilt, isolation, depression and 
anxiety.  The examining physician diagnosed PTSD, moderate, 
attributed to Gulf War experiences.

A December 2002 VA psychiatric consultation report shows that 
the veteran reported that he was in a transportation unit and 
participated in an assignment a couple of days after the 
ground war ended to recover Army trucks and trailers in Iraq.  
He reported that his travel took him along the road from 
southern Iraq to Basra well-know for the scenes of burned 
vehicles and corpses.  He showed the examiner a small picture 
album which showed a number of burned and mangled bodies 
along with pictures of Iraqi vehicles, himself and a comrade.  

Subsequently, in June 2007 a psychologist at Landmark 
Counseling Services examined the veteran and diagnosed PTSD.  
The examiner specifically cited the veteran's account of 
witnessing may dead and decaying bodies of Iraqi soldiers and 
experiencing intrusive memories and smells of burned and 
decaying bodies.  The examiner concluded that the veteran had 
significant problems relating to other and dealing with 
problems that he was facing and those problems appeared to be 
directly related to his military service in Desert Storm and 
his inability to get past the traumas he witnessed there.  

The veteran testified before the Board that a major stressor 
was driving through the "Death Valley" road in Iraq and 
seeing a large number of dead enemy soldiers.  In support, 
the veteran submitted several photographs depicting enemy 
casualties.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others, and (2) 
"the person's response must have involved intense fear, 
helplessness, or horror."  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997), quoting DSM-IV.  

After a full review of the record, including the evidence and 
the statements and testimony of the veteran, and affording 
all reasonable doubt in favor of the veteran, the Board 
concludes that service connection for PTSD is warranted.  

The veteran has submitted statements and provided testimony 
regarding stressful events during his service during 
Operation Desert Storm.  He has provided copies of 
photographs that he contends supports his reported stressors.  
His service personnel records confirmed his service as a 
heavy truck driver and that he was present in Saudi Arabia 
during the time period in question.  His personnel records 
also indicate that he participated in the liberation of 
Kuwait and support his claimed stressful experiences.  In 
view of his statements and testimony, which the Board finds 
credible, and his reported stressors, which he has 
consistently reported during the course of his claim, the 
Board finds that there is satisfactory evidence of the 
claimed in-service stressors, to include witnessing dead 
bodies during him mission in the combat zone.

The existence of an event alleged as a "stressor" that 
caused PTSD is an adjudicative determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-8 (1993).   However, the 
sufficiency of the stressor is a medical determination, and 
adjudicators may not render a determination on this point 
without independent medical evidence.  West (Carlton) v. 
Brown, 7 Vet. App. 70 (1994).  

In this case, both the VA examiner and the non-VA 
psychologist competently attributed diagnosed PTSD due to the 
veteran's stressful experience during the war, to include the 
sight of the dead bodies.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

As two competent medical opinions have found the veteran's 
verified stressors to be sufficient to support a diagnosis of 
PTSD, the Board finds that the criteria for service 
connection for PTSD are met.

Service connection for an upper back disorder

The veteran has been granted service connection for 
disabilities of the lumbar spine (lower back) and the 
cervical spine.  The issue presently before the Board is 
accordingly whether service connection is established for a 
distinguishable disability of the thoracic spine (upper 
back).

Service medical records (SMR) from the veteran's first term 
of active service (1971-1972) include his report of physical 
examination in October 1972 immediately prior to discharge, 
in which the spine was clinically noted as "normal."

National Guard medical records include a January 1985 entry 
of muscle spasms in the upper back of 6 days duration, 
treated at a troop medical clinic in Germany.   He was placed 
on light duty status (no driving) for two days.  There is no 
evidence in the National Guard SMR of any subsequent 
residuals of these muscle spasms.
 
The veteran had a motor vehicle accident in July 1994 related 
to his National Guard service while he was driving in convoy.  
Contemporary treatment records show treatment for cervical 
spine injury, but there is no indication of a thoracic spine 
injury associated with this accident.

The veteran presented to Columbus Regional Medical Center in 
June 1998 complaining of upper back and neck pain of four 
days duration.  The clinical diagnosis was neck strain; 
treatment was for the cervical spine, and there is no 
indication of a thoracic spine injury or symptoms.

The veteran had a VA examination of the spine in December 
2001 in which he complained of pain in the neck and lower 
back.  The veteran did not report any symptoms associated 
with the thoracic spine, and the thoracic spine was not 
examined.  The examiner diagnosed chronic myofascial low back 
pain with mild functional loss and chronic neck pain with 
normal X-ray findings and mild functional loss; there was no 
diagnosed thoracic spine disorder.

A January 2003 letter from a physician at Horizon Diagnostics 
cites a history of chronic upper and lower back pain, with 
the pain most likely due to osteoarthritis.  A July 2003 
letter from the same physician cites thoracic back pain and 
chronic low back pain.  The physician cited no thoracic 
diagnosis other than "pain."

The veteran had a VA examination of the spine in February 
2004.  The examiner reviewed treatment records from Horizon 
Diagnostics and performed a thorough examination.  The 
examiner diagnosed disorders of the cervical spine (mild 
cervical radiculopathy, chronic cervical strain, and mild 
spondylosis) and of the lumbar spine (degenerative arthritis 
and old injury with chronic lumbar strain), but diagnosed no 
disorder of the thoracic spine.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Existence of current disability 
must be shown by competent medical evidence.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).

As shown above, there is no medical evidence that the veteran 
has a current upper back (thoracic spine) disorder on which a 
claim for service connection can be based.

The Board notes in this regard that the only medical notation 
of thoracic symptoms is the note by Horizon Diagnostics of 
thoracic back pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

In addition to the medical evidence above, the Board has 
considered the lay evidence submitted by the veteran, to 
include his testimony.

The veteran testified before the Board that he initially 
injured his upper back in 1986 in Germany, and aggravated 
that injury several times thereafter during military service, 
especially during operations in SWA.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The veteran's testimony regarding upper back spasms in 
Germany is corroborated by the medical record.  However, that 
a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich, 104 F.3d at 1332; Brammer,  
3 Vet. App. 223.  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case the veteran's testimony does not establish - and 
the evidence of record does not show - that he has a current, 
diagnosed upper back (thoracic spine) disorder on which a 
claim for service connection can be based.  The veteran 
testified at length about his generalized back symptomology, 
but nothing therein shows that he has an upper back (thoracic 
spine) disorder as distinct from the already service-
connected lumbar spine and cervical spine.

The Board accordingly finds that service connection for a 
claimed upper back (thoracic spine) disorder must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Disorders claimed as consequent to an undiagnosed illness: 
criteria

VA may pay compensation to a veteran who served on active 
duty in the Armed Services in the Southwest Asia (SAW) 
theater of operations during the Persian Gulf War with a 
qualifying chronic disability, provided that the disability 
becomes manifest either during active operations in the SWA 
theater of operations or becomes manifest to a degree of 10 
percent or more not later than December 31, 2011.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the SWA theater of 
operations during the Persian Gulf War; see 38 U.S.C.A. 
§ 1117(f).   The veteran's DD Form 214 and service personnel 
record show that he served in SWA from November 10, 1990 to 
June 5, 1991.   The veteran accordingly fulfills this 
requirement.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.   See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  

The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a),(b).  

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317, disabilities that  
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six month period are considered chronic; the six-month 
period of chronicity from the earliest date on which the 
pertinent evidence establishes that the disability first 
became manifest. 38 C.F.R. § 3.317(a)(4).  

"Signs" or "symptoms" that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue, (2) headache, (3) muscle or joint 
pain, (4) neurologic or neuropsychological signs or symptoms, 
(5) signs or symptoms involving the respiratory system, (6) 
gastrointestinal signs or symptoms, and/or (7) cardiovascular 
signs or symptoms.  38 C.F.R. § 3.317(b).  



Service connection for multiple joint pains

SMR do not show complaint of joint pain while the veteran was 
in the SWA theater of operations.  Accordingly, the question 
is whether he developed qualifying chronic multiple joint 
pains to a compensable degree following his return from SWA.

Upon his return to the United States the veteran executed a 
Gulf War survey in June 1991 in which the examiner, a 
physician's assistant, noted a diagnosis of arthralgia of the 
shoulders.

SMR include a September 1994 Report of Medical History in 
which the veteran reported joint pains of both shoulders 
since June 1991.  

The veteran had a VA examination of the joints in December 
2001.  His only specific complaints were of pain to the right 
wrist and forearm and numbness in the left little finger, 
which he attributed to a motor vehicle accident.  The 
examiner conducted an examination of the right wrist and left 
hand only.

The August 2002 rating decision on appeal denied service 
connection based on the RO's determination that there was no 
evidence of chronic joint pains under the criteria of 
38 C.F.R. § 3.317 (i.e., joint pains lasting six months or 
more).

A September 2002 intake evaluation by a physician at Horizon 
Diagnostics shows that the veteran reported aches and pains 
in the knees, elbows and back since 1991.  An October 2002 
letter from the same physician states that the veteran 
currently had multiple medical problems including joint 
pains; clinical treatment records from that physician confirm 
treatment for joint aches (unspecified) characterized as 
cervicalgia and arthralgia.

A November 2002 VA outpatient consultation sheet shows 
complaint of head and neck pain, left shoulder crepitus and 
numbness of the left hand.  The provisional diagnosis is 
entered as "chronic joint pain with numbness in the left 
hand" but all subsequent diagnostic notes refer to the 
cervical spine and associated radiculopathy.

The veteran had a private (non-VA) neurological examination 
in December 2002 in which the veteran reported history of 
chronic arm and back pain associated with a motor vehicle 
accident; there is no mention of generalized joint pain or 
specific knee, elbow or shoulder pain.

The veteran had a VA pain clinic consultation in January 
2003.  The clinical impression was chronic pain syndrome, 
mainly in the lower back; there is no mention of any other 
painful joints.

The veteran had a VA examination of the spine in February 
2004 in which range of motion of the shoulders was measured 
as normal, and without pain.  There are no observations 
regarding the elbows or knees.  

The Board finds that the treatment records cited above 
establish that the veteran has developed chronic multiple 
joint pain.  The Board notes in that regard that the veteran 
is competent to report objective signs and symptoms such as 
joint pain that are capable of lay observation; see Gutierrez 
v. Principi, 19 Vet. App. 1 (2004).  The next question, 
accordingly, is whether those joint pains are manifest to a 
compensable degree.

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  To 
determine whether the veteran has qualifying joint pain under 
38 C.F.R. § 3.117 - i.e., compensable under the rating 
schedule - the Board looks to whether there is compensable 
limitation of motion of the shoulders, knees, and/or elbows.

Limitation of motion is rated under 38 C.F.R. § 4.71a.  
Compensable rating of the shoulder requires limitation of the 
arm at shoulder level or lower (DC 5201).  Compensable rating 
for the elbows requires flexion limited to 100 degrees or 
less (DC 5206) or extension limited to 45 degrees or more (DC 
5207).  Compensable rating for the knees requires flexion 
limited to 45 degrees or less (DC 5260) or extension limited 
to 10 degrees or more (DC 5261).

Review of the medical evidence of record does not show 
limitation of motion of any of the claimed joints to a 
compensable degree.  The veteran has been shown to achieve 
full range of motion of the shoulders without pain.  There is 
no measured range of motion of the elbows or knees, but the 
veteran's extensive medical record provides no indication 
that he has any limitation of motion or function of either of 
those joints.

In addition to the medical evidence, the Board has considered 
the lay evidence of record, to include the veteran's 
testimony in June 2007.
  
The veteran testified before the Board that he has "severe" 
joint pains in the knees, elbows, and especially the 
shoulders.  He did not assert that his joint pain causes any 
limitation of motion or function that could show such pain to 
be compensable under the appropriate rating criteria.

Based on review of the medical and lay evidence above, the 
Board finds that the veteran does not have chronic multiple 
joint pain that qualifies as a disability under 38 C.F.R. 
§ 3.117.

Finally, as the record does not show a diagnosed underlying 
reason for the veteran's claimed multiple joint pains, there 
is no basis on which direct service connection may be 
granted.  

The Board accordingly finds that the criteria for service 
connection for multiple joint pains are not met, either on a 
direct basis or under the provisions of 38 C.F.R. § 3.117 as 
a symptom of an undiagnosed illness.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   



Service connection for memory loss  

SMR do not show complaint of memory loss while the veteran 
was in the Southwest Asia theater of operations (November 10, 
1990 to June 5, 1991).  Accordingly, the question is whether 
the veteran developed qualifying chronic multiple joint pains 
to a compensable degree following his return from SWA.

SMR include a September 1991 Community Mental Health report 
stating that the veteran had referred himself for treatment 
related to forgetfulness, as well as stress, intrusive 
thoughts, and difficulty sleeping since returning from Saudi 
Arabia.  No psychiatric or physical diagnosis was made, and 
the clinician noted that the veteran's memory was tested and 
found to be normal, even though the veteran subjectively 
complained of mild memory loss.  

SMR include a September 1994 Report of Medical History in 
which the veteran reported memory disturbance since June 
1991, manifested by forgetting dates and appointments.  A 
February 1995 Report of Medical History cites memory loss 
since SWA.

However, during the veteran's VA PTSD examination in December 
2001, cited above, the examiner noted as a clinical 
observation that the veteran's orientation and memory were 
preserved.  

The veteran also had a VA neurological examination in 
December 2001 during which he reported a history of memory 
loss; however, the veteran responded appropriately to all 
questions asked by the examiner.  The neurological examiner 
referred to the concurrent PTSD examination noted above, and 
diagnosed memory loss, not active.

The August 2002 rating decision on appeal denied service 
connection based on the RO's determination that there was no 
evidence of a chronic memory disorder under the criteria of 
38 C.F.R. § 3.317 (i.e., memory disorder lasting six months 
or more).

The veteran had a private (non-VA) neurological examination 
in December 2002 in which there is no mention of current 
memory disorder; the examiner stated that the veteran was 
alert and oriented to name, place, date, and year.  There was 
no evidence of receptive or expressive aphasia, and the 
veteran could follow multiple-step commands with ease.

The veteran testified before the Board that he characterizes 
his claimed memory loss as "severe."  He stated that he is 
unable to remember simple things, such as why he went into a 
particular store.  

Review of the evidence above shows that the veteran does not 
have memory loss as defined by 38 C.F.R. § 3.317.  
Specifically, there has been no objective evidence 
perceptible to an examining physician, and there is no 
objective independent verification of memory loss (e.g., lay 
statements from family or acquaintances verifying memory 
loss).  In fact, in every instance of clinical testing the 
veteran's memory has been noted as unimpaired.

The Board notes that a veteran is competent to report 
objective signs and symptoms that are capable of lay 
observation; see Gutierrez, 19 Vet. App. 1.  However, in this 
case medical evidence flatly contradicts the veteran's 
assertion of memory loss.  Absent competent medical evidence 
or objective lay evidence, the Board cannot find at this 
point that the veteran has the claimed memory loss.  

In the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board accordingly finds that the claim for service 
connection for chronic memory loss must be denied either on a 
direct basis or under the provisions of 38 C.F.R. § 3.117 as 
a symptom of an undiagnosed illness.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   

Service connection for chronic headaches  

SMR do not show complaint of headaches while the veteran was 
in the Southwest Asia theater of operations (November 10, 
1990 to June 5, 1991).  Accordingly, the question is whether 
the veteran developed qualifying chronic headaches to a 
compensable degree following his return from SWA.

The veteran executed a Gulf War survey in June 1991 in which 
he did not list headaches as a current symptom (listed 
conditions were PTSD, arthralgia of the shoulders, insomnia 
and depression).  However, SMR include a September 1994 
Report of Medical History in which the veteran reported 
headaches since June 1991.

The veteran had a VA neurological examination in December 
2001 in which he complained of chronic headaches four to five 
times per week with associated photophobia and phonophobia.  
No diagnostic tests were performed; the examiner diagnosed 
chronic headaches.

The August 2002 rating decision on appeal denied service 
connection based on the RO's determination that there was no 
evidence of a chronic headache disorder under the criteria of 
38 C.F.R. § 3.317 (i.e., headaches lasting six months or 
more).

A September 2002 intake evaluation by a physician at Horizon 
Diagnostics shows that the veteran reported headaches off and 
on since 1991 at the rate of one or two per week, which he 
treated with headache powders.  

An October 2002 letter from the physician at Horizon 
Diagnostics states that the veteran currently had multiple 
medical problems including intermittent headaches.  Clinical 
records from the same physician show that the veteran 
reported performing self-medication for intermittent 
headaches; there is no indication that Horizon Diagnostics 
prescribed medication or otherwise provided actual treatment 
for the headaches.

A subsequent January 2003 letter from the physician at 
Horizon Diagnostics states that the veteran's headaches could 
be due to allergic rhinitis, since the veteran had 
experienced some improvement with administration of a 
commercial antihistamine.

The veteran had a private (non-VA) neurological examination 
in December 2002 in which there is no mention of current 
headaches.

The Board finds that the treatment records cited above 
establish that the veteran has developed chronic headaches 
since his return from SWA.  The next question is whether 
those headaches are manifest to a compensable degree.

Headaches are rated under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100.  The rating criteria are 
as follows.

A compensable rating (10 percent) is assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Higher ratings are 
assigned for more severe, more frequent attacks.

A noncompensable rating (0 percent) is assigned for less 
frequent attacks. 

The rating criteria do not define "prostrating."  In 
Fenderson v. West, 12 Vet. App. 119 (1999) the U.S. Court of 
Appeals for Veterans Claims quoted DC 8100 verbatim but did 
not specifically address the question of what a "prostrating 
attack" is.  However, by way of reference, Webster's New 
World Dictionary of American English, Third College Edition 
(1986), p. 120 defines "prostration" as "utter physical 
exhaustion or helplessness."    
   
The veteran testified before the Board in June 2007 that he 
characterizes his headaches as "very severe" and "very, 
very frequent."   He testified that he may have three or 
four very severe headaches per week.  However, he did not 
assert that he has any prostrating headaches as per the 
applicable criteria for compensable rating. 

Based on review of the evidence above, the Board finds that 
the veteran does not have chronic headaches that qualify as a 
disability under 38 C.F.R. § 3.117.

Finally, as the record does not show a diagnosed underlying 
reason for the veteran's claimed headaches, there is no basis 
on which direct service connection may be granted.  

The Board accordingly finds that the criteria for service 
connection for chronic headaches are not met, either on a 
direct basis or under the provisions of 38 C.F.R. § 3.117 as 
a symptom of an undiagnosed illness.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   

ORDER

Service connection for PTSD is granted. 

Service connection for an upper back disorder is denied.

Service connection for multiple joint pains is denied.  

Service connection for memory loss is denied.  

Service connection for chronic headaches is denied. 


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


